DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) user interface (claim 1, line 3)
(ii) imaging device (claim 1, line 5)
(iii) computing device (claim 1, line 3)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) user interface (claim 1, line 3)
(ii) imaging device (claim 1, line 5)
(iii) computing device (claim 1, line 3) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) user interface (claim 1, line 3): figure 1, user interface 58, par 0015 of US 2020/0166216
(ii) imaging device (claim 1, line 5): figure 1, camera 68, par 0017
(iii) computing device (claim 1, line 3): figure 1, computing device 70, 0017
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 11 and 12 lines 1 recites “can be; can adjust” which renders the claims indefinite because the phrase “can be; can adjust” is not a positive recitation.  It is suggested to delete the phrase “can be; can adjust” and change to “is; adjusts”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 13-16 are rejected under 35 U.S.C. 103 as being obvious over Bhogal (US 2016/0327279) in view of Murphy (US 2013/0092145).
With respect to the limitations of claim 1, Bhogal teaches a cooking appliance (Figs 1-5, oven 100, 0033) comprising: a cooking chamber (cooking cavity 200, 0036); a user interface comprising a selector (Figs 5, 15, user input 830, rotary knob 833, 0076, 0077) configured to allow a user to set a target degree of browning (0086, bread browning, 0088, browner, 0146, surface browning); an imaging device (Fig 10, optical sensor 710, CCD camera, 0059) for capturing an image of a food item inside the cooking chamber (0059, record images 11 or video of the cooking cavity 200, e.g. food cooking within the cavity); a computing device (Fig 9, processing system 500, 0032) in communication with the imaging device (Figs 9, 10, optical sensor 710, 0032) and comprising a software module (0089, 0090, probabilistic, deterministic module) configured to receive the captured image from the imaging device and compute a target image (0148, foodstuff categorization can be sent to and/or displayed on the oven or an associated device; the images can be additionally be analyzed to extract the foodstuff cooking progress) based on the captured image and the target degree of browning (0088, 0146, browner, surface browning); and the user interface displays the target image (0148).  
Bhogal discloses the claimed invention except for explicitly showing a user interface comprising a selector configured to allow a user to set a target degree of browning; the user interface displays the target degree of browning.
However, Murphy explicitly discloses a user interface comprising a selector configured to allow a user to set a target degree of browning (Figs 4, 5, browning level with slideable selector 352 displays to the user a real-time degree of browning, 0040-0045); the user interface displays the target degree of browning (Fig 5, slidable selector 352 displays the target degree of browning) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Bhogal having a user interface that controls a browning level with the explicit disclosure of Murphy showing a user interface comprising a selector configured to allow a user to set a target degree of browning; the user interface displays the target degree of browning for the purpose of providing a known browning controller interface configuration that allows a user to select a browning range from none to maximum based on a position of a slidable selector (0041).
With respect to the limitations of claim 8, Bhogal teaches further comprising a temperature probe (0058, temperature sensors) in communication with the computing device (500).  Murphy discloses further comprising a temperature probe (0032, temperature sensors) in communication with the computing device (Fig 3, cooking controller 40, 0028-0030).
With respect to the limitations of claims 13 and 14, Bhogal discloses indicating the real-time degree (0148, foodstuff categorization can be sent to and/or displayed on the oven or an associated device; the images can be additionally be analyzed to extract the foodstuff cooking progress) of browning (0088, 0146, browner, surface browning); the real- time degree of browning is based on a computed degree of browning (0088, 0146, browner, surface browning) and the target degree of browning (0143, rectify any differences in between the determined and target food parameter values).  Murphy discloses the user interface configured to display a visual scale indicating real-time degree of browning (Figs 4, 5, browning level with slideable selector 352 displays to the user a real-time degree of browning, 0040-0045).
With respect to the limitations of claim 15, Murphy discloses the user interface comprises a touch screen (0031, the user interface 140… may include, for example, a display (e.g., a touch screen)).
With respect to the limitations of claim 16, Bhogal teaches the captured image comprises pixels (0103, 0104).

Claims 2-7 are rejected under 35 U.S.C. 103 as being obvious over Bhogal (US 2016/0327279) in view of Murphy (US 2013/0092145) as applied to claim 1, further in view of Cheng (US 2017/0074522).
With respect to the limitations of claim 2, Bhogal in view of Murphy discloses the claimed invention except for the user interface is configured to display a real time image of the food item.  However, Cheng discloses the user interface is configured to display a real time image of the food item (0225, 0226) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the user interface of Bhogal in view of Murphy having a display (Bhogal, display 810, 0072) with the user interface is configured to display a real time image of the food item of Cheng for the purpose of allowing a user to monitor the food inside the oven chamber so that the user is always able to be informed about the current state of the food inside the cooking chamber.  
With respect to the limitations of claim 3, 4, 5 and 6, Bhogal teaches the software module is further configured to compute a real-time degree (0148, foodstuff categorization can be sent to and/or displayed on the oven or an associated device; the images can be additionally be analyzed to extract the foodstuff cooking progress) of browning (0088, 0146, browner, surface browning); the user interface displays (user interface unit 800, display 810, 0072) a target image of the food item (0148) based on the computed degree of browning and target degree of browning (0143, rectify any differences in between the determined and target food parameter values); the computing device compares the real-time degree of browning to the target degree of browning (0143); further comprising a controller (processing system 500) configured to modify operation of the appliance when the comparison indicates that the target degree of browning at least equals the real-time degree of browning (0143).
With respect to the limitations of claim 7, Bhogal teaches the computing device (500) is in data communication with the selector (800, 830).  Murphy discloses the computing device (Fig 3, cooking controller 40, 0028) is in data communication with the selector (user interface 140, 0030, 0031)

Claims 8-12 are rejected under 35 U.S.C. 103 as being obvious over Bhogal (US 2016/0327279) in view of Murphy (US 2013/0092145) as applied to claim 1, further in view of Lubrina (US 7,057,142).
With respect to the limitations of claims 8 and 9, Bhogal in view of Murphy discloses the claimed invention except for the user interface is configured to display a temperature reading from the temperature probe.  However, Lubrina discloses further comprising a temperature probe (Fig 1, temperature probe 6, Col 4, Lines 3-6) in communication with the computing device (calculation unit 8, Col 4); the user interface is configured to display a temperature reading from the temperature probe (Fig 2, zone 48, Col 9, Lines 5-8) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Bhogal in view of Murphy having temperature sensors in communication with the computing device with the further comprising a temperature probe in communication with the computing device; the user interface is configured to display a temperature reading from the temperature probe of Lubrina for the purpose of providing a known temperature sensor, user interface configuration that allows the internal temperature of food items to be displayed to allow the user to be informed about the current internal temperature of the food item (Col 9, Lines 5-8).
With respect to the limitations of claims 10, 11 and 12, Murphy discloses the controller can be further configured to modify operation of the appliance based on a temperature reading (0033, utilize parameter data to control the application of heat) from the temperature probe; the computing device (Fig 3, 100 in communication with 132) can adjust a cooking time or temperature (0033) based on a temperature reading (Fig 2, 0032, sensors that measure any of a plurality of device parameters such as frequency, temperature, temperature sensor) from the temperature probe; the computing device (Fig 3, 100 in communication with 132) can adjust a cooking time or temperature based (0033) based on the target degree of browning (Figs 4, 5, shows target degree of browning and temperature can be set).

Claims 10, 11 and 12 are rejected under 35 U.S.C. 103 as being obvious over Bhogal (US 2016/0327279) in view of Murphy (US 2013/0092145) and Lubrina (US 7,057,142) as applied to claims 1 and 8, further in view of Randall (US 2012/0288595).
With respect to the limitations of claims 10, 11 and 12, Murphy discloses the computing device (Fig 3, 100 in communication with 132) can adjust a cooking time or temperature based (0033) based on the target degree of browning (Figs 4, 5, shows target degree of browning and temperature can be set). Bhogal in view of Murphy and Lubrina discloses the claimed invention except for explicitly showing the controller can be further configured to modify operation of the appliance based on a temperature reading from the temperature probe; the computing device can adjust a cooking time or temperature based on a temperature reading from the temperature probe.  
However, Randall discloses the controller (Fig 3, controller 28, 0031) can be further configured to modify operation of the appliance based on a temperature reading (0031, increase, decrease temperature of heating element 26) from the temperature probe (temperature probe 42, 0018); the computing device (28) can adjust a cooking time or temperature (0031) based on a temperature reading from the temperature probe (42) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Bhogal in view of Murphy having temperature sensors in communication with the computing device with the controller can be further configured to modify operation of the appliance based on a temperature reading from the temperature probe; the computing device can adjust a cooking time or temperature based on a temperature reading from the temperature probe of Randall for the purpose of providing a known temperature probe, controller configuration that adjust power to the heating elements based on a set desired temperature (0031).

Claims 17, 18 and 19 are rejected under 35 U.S.C. 103 as being obvious over Bhogal (US 2016/0327279) in view of Murphy (US 2013/0092145) as applied to claims 1 and 16, further in view of Wersborg (US 2015/0330640).
With respect to the limitations of claims 17, 18 and 19, Bhogal in view of Murphy discloses the claimed invention except for each pixel is correlated to a red- green-blue color value; a single red-green-blue color value is computed based on an average of all red-green-blue pixel values; the real-time degree of browning is converted from the single red-green-blue color value.  However, Wersborg discloses each pixel is correlated to a red- green-blue color value (0021, the current pixel data comprises first pixel data corresponding to a first color, second pixel data corresponding to a second color, and third pixel data corresponding to a third color. Preferably, the first, second and third color corresponds to R, G and B, respectively) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Bhogal in view of Murphy having a camera that captures a picture containing pixels with each pixel is correlated to a red- green-blue color value of Wersborg for the purpose of providing known learning unit configuration that is adapted to determine a mapping of current sensor data to current feature data and/or to determine reference feature data of a reference heating process based on captured image data (0021).
Bhogal in view of Murphy and Wersborg disclosed the claimed invention except for a single red-green-blue color value is computed based on an average of all red-green-blue pixel values; the real-time degree of browning is converted from the single red-green-blue color value.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have a single red-green-blue color value is computed based on an average of all red-green-blue pixel values; the real-time degree of browning is converted from the single red-green-blue color value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable pixel data manipulation steps involves only routine skill in the art (see MPEP 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/1/2021